Citation Nr: 0423368	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for myofascial pain 
syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to December 
2000.  The veteran served in the Southwest Asian theatre of 
operations from February 15, 1991 to April 16, 1991.

This case comes before the Board of Veterans' Affairs (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran was afforded a personal 
hearing before the undersigned at the local RO in April 2004.  
A transcript of the hearing is associated with the claims 
folder.

The Board notes that the veteran has repeatedly raised the 
claim of service connection for chronic fatigue.  He asserts 
that his symptoms of chronic fatigue are due to Persian Gulf 
War Syndrome (an undiagnosed illness).  There is no 
indication that the RO has considered the claim of 
entitlement to service connection for chronic fatigue due to 
an undiagnosed illness.  Accordingly, the matter is referred 
to the RO for appropriate development and adjudication.


FINDING OF FACT

The preponderance of the evidence establishes that the 
veteran's diagnosed myofascial pain syndrome had its onset 
during his active military service.


CONCLUSION OF LAW

Entitlement to service connection for myofascial pain 
syndrome is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to notify and assist

By a letter dated in May 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  He was also advised of the type(s) of 
evidence that would support his claim.  The veteran was 
requested to provide authorization for the release of any 
additional private medical records he deemed to be relevant 
to his claim.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The February 2002 rating decision and September 2002 
statement of the case (SOC), collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The September 2002 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The veteran identified relevant treatment at various VA and 
non-VA medical providers and the claims folder contains 
treatment records from the University of Virginia Health 
System and Walter Reed Army Medical Center.  The veteran has 
not identified any outstanding medical records that would be 
pertinent to the claim on appeal.  The veteran was afforded 
examinations for VA purposes in April 2001 and July 2003.  He 
was also provided the opportunity to present evidence and 
argument at a personal hearing before the undersigned 
veterans law judge in April 2004.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records document the veteran's complaints of 
muscle pain and cramps in service.  In March 1999, he 
underwent an evaluation at the Walter Reed Army Medical 
Center (AMC) for tremors/cramps/fasciculations.  He reported 
experiencing tremors and tingling in his hands.  He also 
endorsed having cramps in the muscles of his triceps, calves, 
and forearms and sharp pains in the right arm and shoulder 
area.  The report of a June 1999 neurology consultation 
indicated that there was no specific diagnosis of the 
veteran's focal muscle pain/cramps of the arms.  In March 
2000, the veteran was evaluated by the Gulf War Health Center 
at Walter Reed AMC.  His complaints of hand tremors and pain 
of the arms and hands were referenced.  It was noted that a 
neurological evaluation had not defined the etiology of the 
pain or tremors.  Following a physical examination and 
multiple consultations, the veteran was diagnosed, in 
pertinent part, as having benign fasciculation/tremor 
syndrome and myofascial pain syndrome, which was one of 
several physical symptoms related to his Gulf War service and 
had an unspecified etiology.  Subsequent treatment notes 
dated in May 2000 and July 2000 record diagnosed hand 
cramping (of an uncertain etiology) and myositis.

In April 2001, the veteran was afforded a VA general medical 
examination.  He indicated he had developed a tremor 
condition (benign cramp fasciculation syndrome) in service.  
He said he also experienced pain in the hands, arms, abdomen, 
and legs.  He stated his myofascial pain occurred about 30 
days after his first tremor.  He complained of a sharp 
needle-like pain localized to the biceps, triceps, right 
quadriceps, and paraspinal area.  A physical and neurological 
examination was conducted.  The diagnoses, in pertinent part, 
were benign cramp fasciculation syndrome and myofascial pain 
syndrome with residual symptoms unknown etiology.

A VA Gulf War Guidelines examination was conducted in July 
2003.  The veteran gave a history of myofascial pain 
syndrome, hand pain, and weakness since January 1999.  He 
said he initially experienced pain in his hands which had 
started shortly after his hand tremors had started.  He 
stated that the pain progressed to his forearms, thighs, 
calves, and upper arms.  He denied any known triggers for the 
pain.  He complained of a burning sensation of the muscles.  
The veteran's in-service medical history was discussed.  A 
physical examination was performed.  The clinical diagnoses 
included the diagnosis of myofascial pain of the forearms, 
which the examiner noted was reported by the veteran and 
documented in the claims folder in records from Walter Reed 
AMC.  The examiner noted that this in-service diagnosis of 
myofascial pain syndrome had been attributed to the veteran's 
Gulf War service.  Noting that the RO had queried whether the 
veteran suffered from myofascial pain syndrome or 
fibromyalgia, the examiner indicated that the evidence of 
record established a diagnosis myofascial pain syndrome.

The record shows the veteran was treated for complaints of 
muscle pain in service, and that the complaints were 
attributed to myofascial pain syndrome (forearms).  
Myofascial pain syndrome (forearm) has also been established 
in post-service VA examinations conducted in April 2001 and 
July 2003.  The presence of a disability (myofascial pain 
syndrome) has therefore been clearly established in service 
and post-service.  The Board recognizes that medical experts 
have been unable to deduce the etiology of the veteran's 
myofascial pain syndrome.  Nevertheless, the evidence 
establishes that the veteran currently suffers from a chronic 
disability that had its onset during his active military 
service.

In short, the Board finds, resolving any reasonable doubt in 
favor of the veteran, that the record shows that the 
veteran's myofascial pain syndrome is causally related to 
service.


ORDER

Entitlement to service connection for myofascial pain 
syndrome is granted.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



